Citation Nr: 1202653	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1991. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2003 rating decision of the New Orleans, Louisiana Department of Veterans' Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2007.  A transcript of this proceeding has been associated with the claims file. 

This case was previously remanded by the Board in August 2007, July 2009, and May 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the Veteran's May 2002 informal claim he indicated that he sought service connection for various disorders and nonservice-connected disability benefits.  In the subsequent July 2003 rating decision the RO only considered the claim for service connection and failed to consider the claim for nonservice-connected pension.  The pension issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  There is no current diagnosis of chronic sinusitis or allergic rhinitis.  

2.  There is no evidence of left maxillary sinus cancer in service and no competent medical evidence linking the Veteran's current residuals of left maxillary sinus cancer with his period of service.  


CONCLUSION OF LAW

Service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer is related to his service with the United States Army from February 1971 to February 1991.  Specifically, the Veteran argues that he began experiencing sinus problems during military service which resulted in a diagnosis of left maxillary sinus cancer in 2001.    

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes; however, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Analysis

The Veteran's service treatment records are negative for findings related to a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer in service.  However, they do show occasional respiratory and sinus complaints.  Specifically, service treatment records show that he was seen for a head cold in September 1972.  At that time, he reported that he had had the head cold for seven days and that he was bothered by extreme stuffiness, mild headaches, and an inability to breath through his nose.  The diagnosis was head cold and he was given Afrin and Actifed.  In November 1972 he complained of a head cold and frontal headaches.  Sinus x-rays were normal.  In September 1982 the Veteran complained of frontal headaches since the previous morning and a history of sinus problems was noted.  Nasal congestion was evident on clinical evaluation.  The assessment was headache probably secondary to sinus congestion.  On separation examination in January 1991 the Veteran reportedly had normal sinuses.  However, in a January 1991 report of medical history the Veteran a history of sinusitis.  He stated that in the spring he suffered from congestion from pollen and in the fall there was congestion with the change in season.  He took Sudafed.  

Post-service medical records show that the Veteran was diagnosed with and underwent surgery for left maxillary sinus cancer in 2001.  He also underwent radiation and chemotherapy.  Subsequently, his left eye was removed.  An August 2001 biopsy diagnosed squamous cell carcinoma of the left maxillary area.  The pathologist was unable to definitively establish an anatomic origin for the legion but noted that maxillary sinus was a possibility.  An October 2001 pathology report shows a diagnosis of squamous cell carcinoma involving maxillary and sphenoid sinus, soft palate and nasopharynx.  

The Veteran submitted a claim for service connection for maxillary cancer of the sinuses in May 2002.  During a May 2003 VA examination, the Veteran gave a history of sinus problems with frequent headaches, facial pressure and pain, and postnasal drip that occurred throughout his life, especially when he changed environments such as being stationed in Germany or Korea during his military service.  The examiner diagnosed "chronic sinusitis and nasal obstruction, status post radical maxillary and exoneration of the left eye for carcinoma of the sinuses with radiation therapy to bilateral necks."  

During the January 2007 Travel Board hearing the Veteran testified that, during service, he often took over-the-counter medication and did not always go to sick call or get everything documented with regard to sinus problems.  He never thought his sinus problems would later turn into maxillary cancer of the sinus.  At that time he also submitted statements from M.R. and R.R.O. dated in February 2007 wherein each individual wrote that the had known the Veteran since the early 1970s and that he complained of sinus problems often, particularly in 1971 when he first arrived in England.  

In May 2007 the Board requested an Independent Medical Opinion to determine whether it was at least as likely as not that the Veteran's in-service sinus complaints led to his post-service sinus problems to include whether the Veteran's highly invasive squamous cell carcinoma of the left face had its origin in a paranasal sinus.    

In response to the May 2007 request, Dr. A.R. reviewed the Veteran's claims file in June 2007 and noted the following:

Chronic sinusitis is defined as sinusitis lasting more than 12 weeks.  If a patient develops sinusitis, or inflammation of the sinuses, but it lasts for a short period of time, and it occurs time and again, then it would be more aptly defined as a recurrent acute sinusitis.  The cardinal symptoms of sinusitis include:  facial pain or headache, nasal congestion, and nasal discharge.  Other sinusitis symptoms may be post nasal drip, change or loss of sense of smell, and fever.  While the [Veteran's] chart reflects a reference to him having "chronic sinusitis," his history form from [December 1985], is checked off denying any chronic medical problems.

Regarding the [Veteran's] assertion that he had recurrent sinus problems diagnosed, documented, and generally regarded as "head colds," his medical visits of [September 1972, November 1972, and September 1983] target his frontal sinus causing his acute illness.

Unfortunately, the medical record, specifically covering the [Veteran's] time in active duty, is quite scant in regard to repeated sinus complaints, or other symptoms that may lead one to conclude he suffered from a chronic illness, and more specifically, an unchecked neoplasm (tumor).

The medical records include a pathology report dated [August 2001] presumably from a biopsy performed by a dentist or oral surgeon, stating, '[the pathologist] is unable to definitively establish an anatomic origin for this lesion.  Maxillary sinus is a possibility.  Metastasis cannot be ruled out.  

Metastatic lesions to the maxillary sinus are quite rare.  In the instance they occur, they are most usually in the class of adenocarcinoma, not squamous cell carcinoma (the diagnosis of the [Veteran] in question).  The primary sites of those metatases include kidney, breast, colon, and prostate, most commonly.  Therefore, referring to the above mentioned pathology report, a metastatic squamous cell carcinoma lesion to the maxillary sinus or gingiva (gums) is highly unlikely.

In addition, a mass that extends into the oral cavity, especially in light of other symptoms such as facial swelling, makes one deduce the source to be more complex that simply the oral cavity.  I bring this to your attention in order to remind those who review the chart that the pathology report reflects a static moment in time, upon which a small fragment of a much larger lesion is being examined.  Naturally, a pathologist cannot definitively rule out anatomic origins without examining the patient and his or her ancillary works ups.  Thus, the pathology report is based on the oft limited clinical information given the pathologist by the referring health care provider.

The ensuing examinations by the surgeon and oncologists, and the surgeon's operative note make it clear that the lesion's bulk was in the left maxillary sinus, and it had spread to the nearby structures, including the soft tissue of the face.

Maxillary sinus squamous cell carcinoma is the most common of the paranasal sinus cancers, and it, in itself, is rare in the overall scheme of neoplasms of the head and neck.  The [Veteran] has a thirty year smoking history (a pack per day x 30 years), and he was diagnosed in his fifties.  These are consistent with the risk factors (male smoker) and epidemiological factors (male in his 50's) of maxillary sinus cancer.  Other known risk factors for paranasal sinus carcinoma include exposure to aflatoxin, chromium, nickel, mustard gas, polycyclic hydrocarbons, and other organic chemicals, usually from the manufacturing processes.  The [Veteran's] military duties, as I could surmise from his chart, did not include usual exposure to these substances, therefore I find it difficult to conclude that he had ample risks from those listed.  However, whether he did, indeed, have exposure is a matter most appropriately addressed by an exacting, thorough review of his military activities.  I would like to reiterate, though, that nothing in the [Veteran's] chart leads me to believe that he had such exposures.  The exposures in question most often are airborne, and, as such, affect the upper respiratory tract (like the nasal cavity and sinuses.)

Maxillary sinus cancer is often diagnosed at a late stage.  The sinus is a relatively large open space, and unless the cancer invades nearby critical structures (skull base, nerves, the eye, or blood vessels), its presence is unknown to both patient and physician for some time.  However, it could surely present as chronic pain, either of the teeth or the midface.  It is unlikely to present as frontal pain which waxes and wanes.  

Maxillary sinus carcinoma presents as loose teeth, nasal mass, facial swelling, epistaxis (nose bleeds), nasal congestion (non-improving), palate mass, proptosis (bulging of eye), nerve deficit (facial numbness or pain, difficulty moving eye in all directions, blindness or change in vision), epiphora (eye tearing), trismus (difficulty opening mouth fully), and neck mass.  As is noted in the [Veteran's] chart from his visits to his physician in 2001, he presented with a number of these symptoms and signs upon the cancer's discovery.  None of the persistent symptoms or signs were noted in the chart during his active duty.  

I have been requested to render an opinion based on the "factual evidence of record".  With the understanding that the chart sent to me is the complete record, it can be concluded with reasonable medical certainty that the [V]eteran's highly invasive squamous cell carcinoma of the left face had its origin in a paranasal sinus, and, more specifically, the maxillary sinus.  In addition, as to the requested opinion of relationship to the [Veteran's] sinus complaints whilst on active duty, I feel it is highly unlikely that the [V]eteran's highly invasive left facial squamous cell carcinoma was "casually related to in-service findings of rhino-sinusitis."

The [V]eteran's condition is a most unfortunate and quite dire situation.  Regrettably, the medical record does not support the [Veteran's] stance of repeated sinus issues.  More so, when the record does reflect visits for sinus problems, they are consistently directed at the frontal sinuses (sinuses above the eyes), not the maxillary sinus.  It is quite likely that the [Veteran] suffered from both allergic rhinosinusitis (allergies) and, ultimately, squamous cell carcinoma of the maxillary sinus.  The two are not mutually exclusive conditions, nor does one necessarily follow from the other.  

In May 2010 the Board remanded the claim for an additional VA examination and medical opinion, noting that the May 2003 VA examination report indicates a diagnosis which included chronic sinusitis and the June 2007 independent medical evaluation report raised a question as to whether the Veteran had a current diagnosis of a chronic disability manifested by chronic sinusitis and allergic rhinitis.  

The Veteran was afforded a new VA examination in July 2010.  The examiner reviewed the claims file and noted that while there was a history of sinusitis, there was no evidence of a diagnosis of sinusitis made by x-ray and no history of incapacitating episodes.  The examiner also indicated that plain sinus radiographs would not be informative now given the extensive reconstruction of the left maxillary region.  The examiner indicated that there was no diagnosis of allergic rhinitis or sinusitis at the time of the examination.  The examiner wrote that the Veteran had a history of probable allergic symptoms which were present during his time in service, however, they also resolved while in service. The current symptoms did not have the usual allergic type symptoms including sneezing, itchy eyes, etc., and were more likely that not due to the usual upper respiratory tract illness that the average "normal" person would experience in a given year.  In the absence of chronicity of symptoms during his final several years in service, and absence of symptoms of allergic rhinitis symptoms at this time, there was no diagnosis of allergic rhinitis, nor any evidence to suggest that the had been a diagnosis of allergic rhinitis since the Veteran left active military service.  With regard to the chronic sinusitis, there was no evidence of chronic sinusitis while in the military.  The Veteran, in his description of his "sinus symptoms" based his perceived diagnosis of sinusitis on the fact that he had frontal headaches and some nasal stuffiness, and no other symptoms.  

As a Board certified otolaryngologist, the examiner wrote that a review of the literature had clearly shown via two large international studies that of patient's seeking medical attention for "sinus headaches," only approximately five percent had true sinus pathology, and that the majority of the headaches were either migraines, migraine variants, or muscular/tension type headaches.  With this in mind, the examiner opined that the Veteran's history of frontal headaches gave him approximately a five percent change that they were sinus related, which is much less likely as not due to sinusitis. The examiner also opined that the Veteran's squamous cell cancer of the left maxillary sinus was not due to or a result of or permanently aggravated by chronic sinusitis or allergic rhinitis.  The examiner reiterated that there was no diagnosis of sinusitis or allergic rhinitis at the time of the examination.  In addition, there was no pathophysiologic connection between sinusitis or allergic rhinitis with the subsequent development or cancer of the maxillary sinus (or any other paranasal sinus).  Fortunately, cancers of the maxillary or other paranasal sinuses is fairly rare.  Given the commonality of sinusitis and allergic rhinitis (up to 25 percent of the United States population has allergic rhinitis and/or sinusitis), if there was a pathologic connection, cancers of the paranasal sinuses would be fairly common (and not rare, as is currently noted).  

The Board finds that the preponderance of the evidence is against service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer.  First, there is no evidence of a definitive diagnosis of chronic sinusitis and/or allergic rhinitis.  As above, a July 2010 VA examiner indicated that the Veteran did not have a diagnosis of chronic sinusitis and allergic rhinitis, contrary to his reported history.  Service connection requires evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Second, there is no evidence of a chronic sinus disorder during the Veteran's military service.  While the Veteran's January 1991 report of medical history shows a history of sinusitis, the January 1991 separation examination noted normal sinuses.  Also, while the Veteran complained of sinus problems on three occasions during service, these complaints appear to be acute as there are only three documented complaints of sinus problems during the course of the Veteran's 20 years of service and the Veteran last reported sinus problems in September 1983, approximately eight years prior to his discharge.  Finally, there is no competent medical evidence in the record that links any current respiratory disorder, to include left maxillary sinus cancer to an incident of the Veteran's active military service.  In fact, both the June 2007 independent medical examiner and the July 2010 VA examiner opined that the Veteran's left maxillary sinus cancer was not related to his military service.  

With regard to the possibility of a nexus between the Veteran's left maxillary sinus cancer and his in-service use of tobacco, the Board notes that for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products in service; this prohibition does not apply if the disability or death is otherwise shown to have been incurred or aggravated during service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Court, in Kane v. Principi, 17 Vet. App. 97 (2003), noted that 38 U.S.C.A. § 1103(a) states that a disability shall not be considered to have resulted from the line of duty on the basis that it resulted from the use of tobacco products during service. Therefore, any claim for service connection on the basis of tobacco use that began in service would be precluded by law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the possibility that the Veteran's left maxillary sinus cancer is related to any in-service exposure to chemicals known to be risk factors for paranasal sinus carcinoma, the Board notes that the Veteran has not contended as such and, even if there were such contentions or record, the June 2007 independent medical examiner indicated that there was nothing in the Veteran's claims file which would show that he had such exposures.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements as to continuous respiratory problems since service are not found to be persuasive in light of the fact that the January 1991 separation examination shows normal sinuses and the July 2010 VA examination report indicates that there is no diagnosis of chronic sinusitis or allergic rhinitis.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer, and the appeal is denied.  The benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).
 
Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in September 2007 and the claim was readjudicated in June 2009, December 2009, and September 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence to include private treatment records and records from the Social Security Administration, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a respiratory disorder, to include chronic sinusitis and allergic rhinitis, and left maxillary sinus cancer is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


